Mercure, J.
Appeal from a judgment of the County Court of Schenectady County (Giardino, J.), rendered January 27, 2006, upon a verdict convicting defendant of the crimes of burglary in the third degree, grand larceny in the fourth degree, criminal possession of stolen property in the fourth degree and criminal mischief in the fourth degree.
Following a jury trial, defendant was found guilty of burglary in the third degree, grand larceny in the fourth degree, criminal possession of stolen property in the fourth degree and criminal mischief in the fourth degree. County Court thereafter sentenced him as a second felony offender to an aggregate prison term of 3 to 6 years. Defendant now appeals.
Appellate counsel for defendant has submitted a brief seeking to be relieved of his assignment on the basis that there are no nonfrivolous issues which can be raised on appeal. Defendant provided this Court with a pro se statement raising certain issues, including whether he voluntarily waived his right to appeal and whether he received the effective assistance of counsel. Upon our review of the record, we cannot characterize the issues advanced by defendant as “wholly frivolous” (People v Terry, 28 AD3d 797, 798 [2006]; see People v Cruwys, 113 AD2d 979, 980 [1985], lv denied 67 NY2d 650 [1986]). As such, without expressing any opinion as to the ultimate merit of any potential issues, the request of counsel to be relieved of his assignment is granted and new appellate counsel will be assigned to address any nonfrivolous issues which the record may disclose.
Cardona, P.J., Crew III, Mugglin and Rose, JJ., concur. Ordered that the decision is withheld, application to be relieved of assignment granted and new counsel to be assigned.